Citation Nr: 0948968	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a mental condition, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from December 1952 to October 1954.  He 
was awarded the Combat Infantryman's Badge (CIB).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (the RO).  

In an October 2008 rating decision, the RO denied the 
Veteran's claim for compensation under 38 U.S.C. § 1151 for a 
right forearm condition (claimed as a blood clot) due to 
intravenous infiltration.  In November 2008 rating decision, 
the RO denied the Veteran's claim for service connection for 
substance abuse.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with those decisions.  
Accordingly, they are not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a complete and thorough review of the Veteran's claims 
file, the Board concludes that additional development is 
required prior to the adjudication of the Veteran's claim for 
entitlement to service connection for a mental condition, to 
include PTSD.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  As noted in more detail below, the Board finds 
that the VA examination obtained is inadequate, as the VA 
examiner failed to consider possible mental diagnoses other 
than PTSD.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 
(2007).

Specifically, the competent medical evidence of record is 
vague as to whether the Veteran has a mental condition which 
is result of his service.  The medical evidence of record 
reflects that the Veteran has been diagnosed with "probable 
PTSD" as well as anxiety, depression, and depressive 
disorder, not otherwise specified (NOS).  The Veteran's 
expressly stated upon filing his claim that he desired 
service connection for a mental condition, to include PTSD.  
In the development of the Veteran's claim, the RO scheduled 
the Veteran for an initial evaluation for PTSD.  While the RO 
instructed the VA examiner to "provide all axis I diagnosis 
[sic]", there is no indication that the VA examiner 
considered any possible diagnosis other than that of PTSD.  
Indeed, the VA examiner noted the Veteran's previous 
diagnoses of depression, anxiety and depressive disorder, 
NOS; however, he did not specifically rule out or comment on 
those diagnoses and whether any of those mental disorders 
currently exist and are related to his service.    

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran complains of symptoms that he claims are due to a 
mental condition, to include PTSD.  The Veteran award of the 
CIB is sufficient to establish his participation in combat.  
The Veteran currently claims a mental condition as a result 
of his confirmed combat exposure.  The Veteran was provided a 
VA examination pursuant to his claims; however, as noted 
above, such examination was inadequate.  The Board concludes 
that an examination is warranted pursuant to VA's duty to 
assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Milwaukee VA Medical Center from 
September 19, 2008 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.  

2.  Schedule the Veteran for VA mental 
disorders examination to determine (1) 
whether he suffers from a mental 
condition, to include PTSD, and (2) 
whether any such diagnosed mental disorder 
is as likely as not related to his combat 
service in Korea.  Specifically, the VA 
examiner should address the Veteran's 
previous diagnoses of depression, anxiety 
and depressive disorder, NOS.  Those 
disorders should be specifically ruled out 
if such diagnoses cannot be made.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If a report is deficient 
in any manner, the RO must implement 
corrective procedures at once in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



